 



THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
«Letter_Date»
CONFIDENTIAL TO: «First_Name» «Last_Name»
In the meeting on «Award_Date», the Compensation Committee of the Board of
Directors of Steelcase Inc. granted you Performance Shares under the Steelcase
Inc. Incentive Compensation Plan (the “Plan”), subject to the terms and
execution of this Award Agreement.
This Award Agreement provides additional information regarding your Award and
your rights under the Plan. A copy of the Plan has already been provided to you.
If there is any inconsistency between this Award Agreement and the Plan, the
Plan controls. Capitalized terms used in this Award Agreement are defined in the
Plan, unless defined herein.
Overview of Your Award

  1.   Type of Award: Performance Shares as authorized under Article 9 of the
Plan.     2.   Target Number of Performance Shares under this Award:
«Performance_Shares»     3.   Award Date: «Award_Date»     4.   Performance
Measures: Total Shareholder Return (“TSR”) during the three-year Performance
Period, as outlined in Article 12 of the Plan.     5.   Performance Period: The
Performance Period for this Award begins on the first day of the Company’s 2008
fiscal year and ends on the last day of the Company’s 2010 fiscal year.     6.  
Number of Performance Shares Earned: After completion of the Performance Period,
the number of Performance Shares earned under this Agreement will be based 50%
on Absolute TSR and 50% on Relative TSR, calculated as follows:

             
TSR
  =   Change in Stock Price + Dividends Paid    
 
     
 
Beginning Stock Price    

      “Beginning Stock Price” shall mean the average closing price as reported
on the New York Stock Exchange (or such other principal exchange as the
Company’s Class A Common Stock may be traded from time to time) of one (1) Share
for the twenty (20) trading days immediately prior to the first day of the
Performance Period. “Ending Stock Price” shall mean the average closing price as
reported on the New York Stock Exchange (or such other principal exchange as the
Company’s Class A Common Stock may be traded from time to time) of one (1) Share
for the last twenty (20) trading days of the Performance Period. “Change in
Stock Price” shall mean the difference between the Ending Stock Price and the
Beginning Stock Price. “Dividends Paid” shall include all dividends paid as
described in Section 7 of this Award Agreement.

                    
Initial

 



--------------------------------------------------------------------------------



 



«First_Name» «Last_Name»
«Letter_Date»
Page 2

  A.   Absolute TSR         To determine the number of Performance Shares earned
based upon Absolute TSR, the Target Number of Performance Shares under this
Award shall first be multiplied by 50%. Following the determination of TSR,
Absolute TSR shall be determined based on the following chart. Interpolation
shall be used in the event the percent does not fall directly on one of the
percentages listed in the table below and in no event will the payout as a
percent of target exceed 200%.

                      Absolute TSR   Payout as a Percent of Target
 
                     24% and above     200 %
 
    21 %     175 %
 
    18 %     150 %
 
    15 %     125 %
 
    12 %     100 %
 
    9 %     75 %
 
    6 %     50 %
 
    <6 %     0 %

  B.   Relative TSR         To determine the number of Performance Shares earned
based upon Relative TSR, the Target Number of Performance Shares under this
Award shall first be multiplied by 50%.         To determine Relative TSR, a
Peer Group of companies approved by the Committee will be used. The Peer Group
will be ranked from highest Total Shareholder Return to lowest Total Shareholder
Return. The number of Performance Shares earned based upon Relative TSR shall
then be determined by comparing the Company’s TSR to the Peer Group and based
upon the following chart. Interpolation shall be used in the event the Company’s
percentile rank does not fall directly on one of the ranks listed in the table
below and in no event will the payout as a percent of target exceed 200%.

                      Relative TSR   Payout as a Percent of Target
 
  90th Percentile and above                               200 %
 
  80th Percentile     175 %
 
  70th Percentile     150 %
 
  60th Percentile     125 %
 
  50th Percentile     100 %
 
  40th Percentile     75 %
 
  30th Percentile     50 %
 
  <30th Percentile     0 %

  C.   Total Performance Shares Earned and Vesting         The total number of
Performance Shares earned is determined by adding the Performance Shares earned
based upon Absolute TSR and the Performance Shares earned based upon Relative
TSR. Earned Performance Shares will vest on the last day of the Company’s 2010
fiscal year and be paid in Shares as soon as administratively practicable
following the close of the applicable Performance Period.

  7.   Dividend Equivalents on Earned Performance Shares: Any dividends declared
during the Performance Period with respect to the Shares underlying your earned
Performance Shares will be paid as soon as practicable following the end of the
Performance Period, either in cash or in stock, as determined by the Board of
Directors. Cash equivalents will be valued as of the date(s) on which the
dividend(s) were declared during the Performance Period. Stock dividends will be
valued at the Fair Market Value measured at the end of the

                    
Initial

 



--------------------------------------------------------------------------------



 



«First_Name» «Last_Name»
«Letter_Date»
Page 3

      Performance Period and will be governed by Article 17.1 of the Plan. Any
payments made are not actual dividends (see Section 12). You do not become a
shareholder during the Performance Period, but rather at the date of vesting
upon transfer of the Shares into your name.

  8.   Death, Disability or Retirement during the Performance Period:     a)  
If you die or become totally and permanently disabled while an Employee during
the Performance Period, the target number of Performance Shares will be deemed
earned and the corresponding shares vested according to the following schedule.
Any remaining unearned Performance Shares will be forfeited.

  •   If death or qualifying disability occurs from the beginning of the
Performance Period through the last day of the Company’s 2008 fiscal year,
«Vesting_1_» Performance Shares will immediately be earned and the corresponding
shares vested.     •   If death or qualifying disability occurs from the first
day of the Company’s 2009 fiscal year through the last day of the Company’s 2009
fiscal year, «Vesting_2_» Performance Shares will immediately be earned and the
corresponding shares vested.     •   If death or qualifying disability occurs
from the first day of the Company’s 2010 fiscal year through the last day of the
Company’s 2010 fiscal year, «Vesting_3_» Performance Shares will immediately be
earned and the corresponding shares vested.

  b)   In the event of your retirement during the Performance Period, you will
be treated as continuing in employment for purposes of earning and vesting in
your Award. You will be considered to have retired if your termination of
employment occurs after your age plus years of continuous service total 80 or
more.     9.   Forfeiture of Awards:     a)   All unearned Performance Shares
will be forfeited upon a termination of your employment during the Performance
Period for any reason other than death, total and permanent disability or
retirement.     b)   Pursuant to Article 15.4 of the Plan, if you engage in any
Competition with the Company (as defined in the Plan and determined by the
Administrative Committee in its discretion) you will immediately and permanently
forfeit the right to receive payment from this Award, whether or not vested. You
must return to the Company any gain resulting from this Award at any time within
the twelve-month period preceding the date you engaged in Competition with the
Company.     10.   Change in Control: Pursuant to Article 16.1 of the Plan, upon
a Change in Control after «CIC_Trigger», the target payout opportunity under
this Award shall be deemed to have been fully earned for the entire Performance
Period as of the effective date of the Change in Control. Vesting shall be
accelerated as of the effective date of the Change in Control, and there shall
be paid to you within thirty (30) days following the effective date of the
Change in Control a pro rata number of Shares based upon an assumed achievement
of all relevant targeted performance goals and upon the length of time within
the Performance Period which has elapsed prior to the Change in Control.     11.
  Transfer: Performance Shares may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.     12.   Voting Rights and Dividends: During the
Performance Period, you will not have voting rights with respect to your
Performance Shares and, other than as set forth in Section 7 of this Award
Agreement, you will not be entitled to receive any dividends declared with
respect to your Performance Shares. After the Performance Period, your Shares
will vest and you will obtain voting rights and be entitled to receive any
dividends.     13.   Taxes: The Company will make the required tax reporting to
you and the IRS and any other authority to whom social security and income tax
is due. The Company has the right to withhold Shares or cash that would
otherwise be received by you for the statutory minimum Federal, state, social
security, medicare, local, or foreign authority withholding tax due. The Company
may also collect withholding tax directly from you. You

                    
Initial

 



--------------------------------------------------------------------------------



 



«First_Name» «Last_Name»
«Letter_Date»
Page 4

      may also elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold Shares having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory total tax which
could be imposed on the transaction.     14.   Administration: This Award
Agreement and the rights of the Participant hereunder are subject to all the
terms and conditions of the Plan, as the same may be amended from time to time,
as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee or its
designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, all of which will be binding upon the Participant.     15.   Required
Approvals: This Award Agreement will be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.     16.   Governing Law: To the extent
not preempted by federal law, this Award Agreement will be governed by, and
construed in accordance with, the laws of the State of Michigan, USA.     17.  
Amendment: This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect your
Award, provided, however, that the Company may amend this Award Agreement in any
manner reasonably intended to avoid the acceleration of tax and the possible
imposition of penalties under Section 409A of the Code.

By signing this Award Agreement, you hereby acknowledge:

(a)   that the Plan is discretionary in nature and may be suspended or
terminated at any time;

(b)   that each grant of a Performance Share is a one-time benefit which does
not create any contractual or other right to receive future grants of
Performance Shares, or benefits in lieu of Performance Shares;

(c)   that all determinations with respect to future grants, if any, including,
but not limited to, the times when the Performance Shares will be granted, the
number of Shares subject to each grant, and the time or times when each Share
will vest, will be at the sole discretion of the Board of Directors;

(d)   that your participation in the Plan does not create a right to further
employment with your employer and will not interfere with the ability of your
employer to terminate your employment relationship at any time with or without
cause;

(e) that your participation in the Plan is voluntary;

(f)   that the value of the Performance Shares is an extraordinary item of
compensation which is outside the scope of your employment contract, if any;

(g)   that the Performance Shares are not part of normal and expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;

(h)   that the right to the grant ceases upon termination of employment for any
reason except as may otherwise be explicitly provided in the Plan or this Award
Agreement; and

(i)   that the future value of the Performance Shares is unknown and cannot be
predicted with certainty.

By signing this Award Agreement, and as a condition of the grant of the
Performance Shares, you hereby consent to the collection, use and transfer of
personal data as described below. You understand that the Company and its
subsidiaries hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, email address, date of
birth, social security number, salary, nationality, job title, any Shares of
stock or directorships held in the Company, details of all Performance Shares or
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”).
You further understand that the Company and/or its subsidiaries will transfer
Data amongst themselves as necessary for the purposes of implementation,
administration and management of your participation in the Plan, and that the
Company and/or its subsidiaries may each further transfer Data to any third
parties assisting the Company in the
                    
Initial

 



--------------------------------------------------------------------------------



 



«First_Name» «Last_Name»
«Letter_Date»
Page 5
implementation, administration and management of the Plan (“Data Recipients”).
You understand that these Data Recipients may be located in your country of
residence or elsewhere.
You hereby authorize the Data Recipients to receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on your behalf.
You understand that you may, at any time, review the Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company. You further understand that withdrawing consent may affect your ability
to participate in the Plan and/or may affect your Award.
If you have any questions regarding your Award or this Award Agreement, or would
like a copy of the Plan, please contact John Hagenbush, Director, Compensation,
at (616) 246-9532.
Sincerely,
A
James P. Hackett
President and CEO
Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation. Your signed representation must be returned by
«Return_date_» to:
Compensation Department (CH-2E-04)
Attn: Steven Dobias
Steelcase Inc.
PO Box 1967
Grand Rapids, MI 49501-1967
Agreement to Participate
By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement. Without limiting the generality of the preceding sentence, I
understand that, subject to the terms of the Plan and this Award Agreement, my
right to the Performance Shares granted under this Award is conditioned upon my
continued employment with the Company.
Date:                                        
Participant:                                         
          «First_Name» «Last_Name»
          «SSN»
                    
Initial

 